IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CF SBC UST 3, LLC                      : No. 292 EAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
JOSE CEDENO, ALI S. SHAMAN             :
J.A.C.C. EL BEY                        :
                                       :
                                       :
PETITION OF: JOSE CEDENO               :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.